21 F.3d 421NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Philip M. COOPER, Plaintiff Appellant,v.CITY OF VIRGINIA BEACH;  Charles R. Wall, individually, andin his official capacity as Chief of Policy of the City ofVirginia Beach, Virginia;  F. D. Wins, individually, and inhis official capacity as Policy Officer for the City ofVirginia Beach, Virginia, Defendants Appellees,andJames SPOOR, individually, and in his official capacity asCity Manager of the City of Virginia Beach, Virginia;  MeyerOberndorf, individually, and in her official capacity asMayor of the City of Virginia Beach, Virginia;  RobertHumphreys, individually, and in his official capacity asCommonwealth Attorney for the City of Virginia Beach,Virginia;  Larry G. Kiefer, individually, and in hisofficial capacity as Corporal of the Sheriff's Department ofthe City of Virginia Beach, Virginia;  Thomas B. Rollins,individually, and in his official capacity as Captain of theSheriff's Department of the City of Virginia Beach,Virginia;  Two (2) Unknown Deputy Sheriffs, individually,and in their official capacities as Deputies for theSheriff's Department of the City of Virginia Beach Virginia;Curtis J. Fruit individually, and in his official capacityas Clerk of the Circuit Court of the City of Virginia Beach,Virginia;  Mike Davie, individually, in his officialcapacity as Chief Deputy Clerk of the Circuit Court of theCity of Virginia Beach, Virginia;  J. Dale Bimson,individually, and in his official capacity as Judge of theGeneral District Court of the City of Virginia Beach,Virginia;  Stanley R. Hudgins, individually, and in hisofficial capacity as Judge of the General District Court ofthe City of Virginia Beach, Virginia;  Virginia D. Cochran,individually, and in her official capacity as judge of theGeneral District Court of the City of Virginia Beach,Virginia;  Alan E. Rosenblatt, individually, and in hisofficial capacity as Judge of the Circuit Court of the Ciryof Virginia Beach, Virginia;  Billy Yeats, individually, andin his official capacity as Clerk in the General DistrictCourt of the City of Virginia Beach, Virginia;  BarbaraMurden, individually, in her official capacity as Clerk inthe Circuit Court of the City of Virginia Beach, Virginia;Wray Baswell, individually, and in his official capacity asLieutenant of the Investigative Division of the City ofVirginia Beach, Virginia;  Art Guertin, individually, and inhis official capacity as Lieutenant of the Internal AffairsUnit for the City of Virginia Beach, Virginia;  H. R.Campbell, individually, and in his official capacity asCaptain Commanding Officer of the Internal Affairs Unit forthe City of Virginia Beach, Virginia;  Nianza Wallace, II,individually, and in his official capacity as ProsecutingAttorney for the City of Virginia Beach, Virginia;  J. L.Norton, individually, and in her official capacity as PoliceOfficer for the City of Virginia Beach, Virginia;  LeslieLilley, City Attorney for the City of Virginia Beach,Virginia, Defendants.
No. 93-1608.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 2, 1994.Decided:  April 12, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-92-478)
Philip M. Cooper, Appellant Pro Se.
Richard Jay Beaver, City Attonrey's Office, Virginia Beach, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cooper v. City of Virginia Beach, No. CA-92-478 (E.D. Va.  Apr. 13, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED